EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	2.1. In claim 5, line 3, the phrase “by total dry weight of said each fibrous element, and  
                     wherein said filament-forming material is”  has been added after “material”
                     (support is found in the specification on page 3, lines 1-10; Example 2, pages 29-30).
	2.2. In claim 7 (counting (a), (b), and the structural formula as one line each):
                    a) line 8, the phrase “wherein: and” has been replaced with --wherein: R1 and R2--
                    b) line 9, --R3-- has been added after “amido;”
	2.3. In claim 12, line 1, “article” has been replaced with --structure--
                     (support is found in original claim 1).
	2.4. In claim 14, line 1, “article” has been replaced with --structure--.
	2.5. In claim 15:
	       a) line 1, “article” has been replaced with --structure--
                     b) line 1, --at least one-- has been added before “fabric”.
	2.6. In claim 16, line 1, “article” has been replaced with --structure--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The submission of the certified copy of the CN2018/074282 is appreciated. The obviousness rejection of claims 1-6 and 9-12 over Tan et al. (US 2019/0093057) is withdrawn in view of Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person, namely, The Procter & Gamble Co. 
	The obviousness rejection of  claims 1-3 and 6-12 under 35 U.S.C. 103 as being unpatentable over Miracle et al. (US 2016/0312158), hereinafter “Miracle” is withdrawn in view of Applicant’s amendment. Please note that some limitations of original claim 4, i.e, the fabric hueing agent is present in a water soluble fibrous structure disposed between said two or more non-fibrous sheets,” which was not rejected over Miracle, is incorporated into claim 1. Miracle only teaches water soluble films, and does not teach at least one fabric hueing agent present in a water-soluble fibrous structure disposed between two or more non-fibrous sheets. 
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jagannathan Vasudevan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                               /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761